RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)

                                     File Name: 15a0116p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________



 NATIONAL LABOR RELATIONS BOARD,                        ┐
                                                        │
                                          Petitioner,
                                                        │
                                                        │       No. 14-2239
       v.                                               │
                                                         >
                                                        │
                                                        │
 LITTLE RIVER BAND   OF   OTTAWA INDIANS TRIBAL         │
 GOVERNMENT,                                            │
                                        Respondent.     │
                                                        ┘


                     On Application for Enforcement of an Order of the
                             National Labor Relations Board.
                                    No. 7-CA-51156.

                               Decided and Filed: June 9, 2015

            Before: MERRITT, GIBBONS, and McKEAGUE, Circuit Judges.
                              _________________

                                         COUNSEL

ON BRIEF: Kira Dellinger Vol, Linda Dreeben, NATIONAL LABOR RELATIONS BOARD,
Washington, D.C., for Petitioner. Kaighn Smith, Jr., DRUMMOND WOODSUM, Portland,
Maine, for Respondent.

    GIBBONS, J., delivered the opinion of the court in which MERRITT, J., joined.
McKEAGUE, J. (pp. 25–38), delivered a separate dissenting opinion.




                                               1
No. 14-2239       NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 2


                                     _________________

                                         OPINION
                                     _________________

       JULIA SMITH GIBBONS, Circuit Judge. In this case, we are called on to decide
whether the National Labor Relations Board may apply the National Labor Relations Act
(NLRA), 29 U.S.C. §§ 151–169, to the operation of a casino resort of the Little River Band of
Ottawa Indians. The Band’s tribal council enacted an ordinance to regulate employment and
labor-organizing activities of its employees, including casino employees, most of whom are not
members of the Band. The Board issued an order to the Band to cease and desist from enforcing
the provisions that conflict with the NLRA. We hold that because the NLRA applies to the
Band’s operation of the casino, the Board had jurisdiction to issue the cease and desist order.
Accordingly, we grant the Board’s application for enforcement of the order.

                                               I.

       The Band is a federally recognized Indian tribe with more than 4,000 enrolled members,
most of whom live within or near the Band’s aboriginal lands in the State of Michigan. See
Little Traverse Bay Bands of Odawa Indians and the Little River Band of Ottawa Indians Act
(the Little Bands Act), 25 U.S.C. § 1300k–2(a). Pursuant to the Little Bands Act and the Indian
Reorganization Act, 25 U.S.C. § 476, the Band enacted a constitution and amendments thereto,
which have been approved by the Secretary of the Interior. The Band’s constitution vests the
Band’s legislative powers in the Tribal Council and grants power to the Tribal Council to operate
gaming pursuant to the Indian Gaming Regulatory Act (IGRA), 25 U.S.C. §§ 2701–2721.

       Pursuant to the IGRA, the Band entered into a compact with the State of Michigan to
conduct class III gaming activities, as defined by 25 U.S.C. § 2703(8), on the Band’s trust lands
in Manistee, Michigan. The gross revenues from the Little River Casino Resort, a tribally-
chartered, subordinate organization of the Band, exceed $20 million annually. According to the
IGRA, the net revenues from the casino may be used only to fund the Band’s tribal governmental
operations or programs, to provide for the general welfare of the Band and its members, to
promote tribal economic development, to donate to charitable organizations, or to help support
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt                Page 3


the operations of local government. See 25 U.S.C. § 2710(b)(2)(B). The revenues from the
casino provide over fifty percent of the Band’s total budget.

       The record in this case shows that the casino has 905 employees—107 of whom are
enrolled members of the Band, 27 of whom are members of other Indian tribes, and 771 of
whom are neither members of the Band nor of any other Indian tribe. The majority of casino
employees live outside the Band’s trust lands, and the majority of the casino’s customers are not
members of Indian tribes. Apart from the casino, 245 employees currently work for the Band’s
other governmental departments and subordinate organizations.            Of this number, 108 are
members of the Band and 137 are not members of the Band. In sum, of the Band’s 1,150 total
employees, 908 are not members of the Band.

       In 2005, the Tribal Council enacted the Band’s Fair Employment Practices Code (FEPC),
which it amended most recently on July 28, 2010. In pertinent part, the FEPC contains Article
XVI, “Labor Organizations and Collective Bargaining,” and Article XVII, “Integrity of Fair
Employment Practices Code,” which regulate labor-organizing activities and collective
bargaining. These articles apply to casino employees and labor organizations representing or
seeking to represent casino employees. As amended, Article XVI, inter alia, grants to the Band
the authority to determine the terms and conditions under which collective bargaining may or
may not occur; prohibits strikes, work stoppage, or slowdown by the Band’s employees and,
specifically, by casino employees; prohibits the encouragement and support by labor
organizations of employee strikes; prohibits any strike, picketing, boycott, or any other action by
a labor organization to induce the Band to enter into an agreement; subjects labor organizations
and employees to civil penalties for strike activity; subjects employees to suspension or
termination for strike activity; subjects labor organizations to decertification for strike activity;
subjects labor organizations to a ban on entry to tribal lands for strike activity; and requires labor
organizations doing business within the jurisdiction of the Band to apply for and obtain a license.
Article XVI also precludes collective bargaining over the Band’s decisions to hire, lay off, recall,
or reorganize the duties of its employees; precludes collective bargaining over any subjects that
conflict with the Band’s tribal laws; exempts the Band from the duty to bargain in good faith
over the terms and conditions under which the Band’s employees may be tested for alcohol and
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 4


drug use; limits the duration of collective bargaining agreements to three years or less; provides
that decisions by the Band, through its Tribal Court, over disputes involving the duty to bargain
in good faith or alleged conflicts between a collective-bargaining agreement and tribal laws shall
be final and not subject to appeal; and limits the period of time during which employees may file
a deauthorization petition. Further, Article XVI prohibits the requirement of membership in a
labor organization as a condition of employment. It also prohibits the deduction of union dues,
fees, or assessments from the wages of employees unless the employee has presented, and the
Band has received, a signed authorization of such deduction.         As amended, Article XVII
prohibits Band employers, such as the casino, from giving testimony or producing documents in
response to requests or subpoenas issued by non-tribal authorities engaged in investigations or
proceedings on behalf of current or former employees, when such employees have failed to
exhaust their remedies under the FEPC.

       On March 28, 2008, the Teamsters, Local No. 406, filed a Charge Against Employer,
asserting that the Band committed an unfair labor practice in violation of the NLRA. On
December 10, 2010, the Acting General Counsel of the Board filed an unfair labor practice
complaint, alleging that the above provisions of Articles XVI and XVII of the FEPC interfere
with, restrain, and coerce employees in the exercise of their rights guaranteed by Section 7 of the
NLRA, 29 U.S.C. § 157, and therefore violate Section 8(a)(1) of the NLRA, 29 U.S.C.
§ 158(a)(1). In a proceeding before the Board, the parties stipulated that the only issues for
decision were whether the Board has jurisdiction over the Band and, if so, whether the Band
violated Section 8(a)(1) of the NLRA, by applying the above provisions of the FEPC. Little
River Band of Ottawa Indians Tribal Gov’t, 359 N.L.R.B. No. 84, slip op. at 2 (2013). The only
argument the Band presented in its defense was that the Board lacked jurisdiction because the
application of the NLRA would impermissibly interfere with the Band’s inherent tribal
sovereignty to regulate labor relations on its tribal lands.

       The Board concluded it had jurisdiction, held that the Band violated the NLRA as
alleged, and issued a cease and desist order. Little River, 359 N.L.R.B. No. 84, slip op. at 3–6.
In reaching this decision, the Board applied its holding in San Manuel Indian Bingo & Casino,
341 N.L.R.B. 1055 (2004), aff’d, 475 F.3d 1306 (D.C. Cir. 2007), in which it decided the merits
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt               Page 5


of a similar jurisdictional challenge. Little River, 359 N.L.R.B. No. 84, slip op. at 2–3. In San
Manuel, the Board adopted a framework to determine whether federal Indian law or policy
constrains its jurisdiction. 341 N.L.R.B. at 1059−62. That framework begins with the statement
from Federal Power Commission v. Tuscarora Indian Nation, 362 U.S. 99 (1960), that “a
general statute in terms applying to all persons includes Indians and their property interests.”
341 N.L.R.B. at 1059 (quoting Tuscarora, 362 U.S. at 116). In San Manuel, the Board noted
three exceptions to the Tuscarora principle, which were first enumerated by the Ninth Circuit in
Donovan v. Coeur d’Alene Tribal Farm, 751 F.2d 1113, 1116 (9th Cir. 1985). 341 N.L.R.B. at
1059 (citing Coeur d’Alene, 751 F.2d at 1116). The Board followed this approach, holding that
general statutes do not apply to Indian tribes if: “(1) the law ‘touches exclusive rights of self-
government in purely intramural matters’; (2) application of the law would abrogate treaty rights;
or (3) there is ‘proof’ in the statutory language or legislative history that Congress did not intend
the law to apply to Indian tribes.” 359 N.L.R.B. No. 84, slip op. at 3 (quoting Coeur d’Alene,
751 F.2d at 1116). “In any of these situations, Congress must expressly apply a statute to Indians
before . . . it reaches them.” Id. (alteration in original) (citing Coeur d’Alene, 751 F.2d at 1116).
Applying this framework, the Board determined that application of the NLRA to the casino
would not interfere with the Band’s “exclusive rights of self-government in purely intramural
matters.” Id. The Board also found the second and third Coeur d’Alene exceptions inapplicable.
Id. The Board saw “no merit in [the Band’s] central contention—that Federal scrutiny of its FEP
Code improperly impairs the exercise of the Tribe’s sovereign right of self-government.” Id. at
4. The Board also applied a discretionary jurisdictional standard intended “to balance the
Board’s interest in effectuating the policies of the [NLRA] with the need to accommodate the
unique status of Indians in our society and legal culture.” Id. at 4 (citing San Manuel, 341
N.L.R.B. at 1063). The Board found “that policy considerations weigh in favor of the Board
asserting its discretionary jurisdiction.” Id. The Board accordingly ordered the Band to cease
and desist from applying specific provisions of Articles XVI and XVII of the FEPC to
employees of the casino, or any labor organization that may represent those employees, and from
interfering with employees in the exercise of their rights guaranteed by Section 7 of the NLRA,
29 U.S.C. § 157. Id. at 6. The Band petitioned for review, and the Board cross-appealed for
enforcement of its order.
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt               Page 6


       We heard oral argument in this case on October 8, 2013. The Board subsequently moved
to vacate its order, to remand for further consideration in light of the Supreme Court’s decision
in NLRB v. Noel Canning, 134 S. Ct. 2550 (2014). We granted the Board’s motion. A properly
constituted panel of the Board considered the case and issued a decision and order against the
Band on September 15, 2014, stating that “we have . . . considered de novo the stipulated record
and the parties’ briefs. We have also considered the now-vacated Decision and Order, and we
agree with the rationale set forth therein.” 361 N.L.R.B. No. 45, slip op. at 1 (2014).

       The Board then reinitiated this appeal with an application for enforcement of its order.
The application focuses our inquiry on the single issue of whether the Board may assert
jurisdiction over the Band to enforce the cease and desist order. In deciding this case, we have
considered the briefs and arguments from the prior appeal (Nos. 13-1464 and 13-1583).

                                                II.

       The NLRA is a statute of general applicability and is silent as to Indian tribes. See
29 U.S.C. §§ 152(1)–(2), 158(a), 160(a). The NLRA prohibits “employers” from engaging in
unfair labor practices.   29 U.S.C. § 158(a).         The NLRA creates the Board’s jurisdiction,
empowering it “to prevent any person from engaging in any unfair labor practice affecting
commerce.” 29 U.S.C. § 160(a). The NLRA defines both “person” and “employer” in general
and expansive terms. The definitions of both “person” and “employer” provide a list of entities
which those terms cover and, in the case of “employer,” do not cover. See 29 U.S.C. § 152(1);
§ 152(2). In both cases, the lists are illustrative, not exhaustive, and neither definition mentions
Indian tribes.

       From one vantage, then, this case is about whether the pertinent statutory terms
“employer” and “person,” which trigger the Board’s jurisdiction, encompass Indian tribes. Since
Congress has not “directly spoken to the precise issue,” Chevron, U.S.A., Inc. v. Natural Res.
Def. Council, 467 U.S. 837, 842 (1984), it would seem that Congress has implicitly delegated to
the Board the authority to determine the circumstances under which the statutory term
“employer” extends to Indian tribes.       Under Chevron, if the Board’s interpretation is “a
permissible construction of the statute,” 467 U.S. at 843, we give it “controlling weight,” id.
No. 14-2239          NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 7


at 844. The Board sees the case in this light: it interprets the NLRA’s definition of “employer”
to cover Indian tribes and argues that its construction is reasonable.

          From another angle, however, this case concerns the limits and contours of inherent tribal
sovereignty and the proper interpretation of the silence of a generally applicable congressional
statute against the background of federal Indian law. The Band submits that under principles of
federal Indian law the NLRA, like any other congressional enactment, cannot preempt a tribal
government’s exercise of its inherent sovereign authority without a clear expression from
Congress. The Board responds that congressional statutes of general applicability that are silent
as to Indian tribes, like the NLRA, apply to Indian tribes, unless such application abrogates rights
guaranteed by Indian treaties or interferes with exclusive rights of self-governance in purely
intramural matters. Central to the argument for its construction, the Board claims that the San
Manuel standard follows from judicial opinions expounding federal Indian law and
accommodates federal Indian policies. See Little River, 359 N.L.R.B. No. 84, slip op. at 3–4;
San Manuel, 341 N.L.R.B. at 1063. Thus, the Board’s arguments for the reasonableness of its
construction of its jurisdictional terms are predicated on its analysis of federal Indian law and
policy.

          From this viewpoint, we find that Chevron does not apply. A reviewing court does not
owe Chevron deference to an agency construction if the agency adopts the construction on the
basis of a judicial opinion and not on the basis of policy considerations regarding the statute it
administers. See, e.g., Akins v. F.E.C., 101 F.3d 731, 740 (D.C. Cir. 1996) (en banc), vacated on
other grounds, 524 U.S. 11 (1998); see also Richard J. Pierce Jr., Administrative Law Treatise,
§ 3.5, at 200 (5th ed. 2010). Moreover, federal Indian law and policy are areas over which the
Board has no particular expertise, and so we need not defer to the Board’s conclusions with
respect to them. Cf. Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 143–44 (2002);
see also San Manuel, 475 F.3d at 1312. In San Manuel, the D.C. Circuit attempted to separate
questions of tribal sovereignty, which it reviewed de novo, from questions about the Board’s
construction of the term “employer,” which it reviewed under Chevron.             See 475 F.3d at
1311−12, 1315–16. In this case, however, considerations of federal Indian law suffuse every
branch of the analysis concerning the application of the NLRA to the casino. At its heart, the
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt               Page 8


question before us is not one of policy, but one of law. We are asked to decide whether federal
Indian law forecloses the application of the NLRA to the Band’s operation of its casino and
regulation of its employees, and we do so de novo.

                                                III.

                                                A.

       We begin by reviewing the law governing the implicit divestiture of tribal sovereignty,
which provides an important background when determining whether federal laws of general
applicability also apply to Indian tribes absent an express congressional statement. Indian tribes
are “distinct, independent political communities.” Plains Commerce Bank v. Long Family Land
& Cattle Co., 554 U.S. 316, 327 (2008) (quoting Worcester v. Georgia, 31 U.S. 515, 559
(1832)). The powers they possess “stem from three sources: federal statutes, treaties, and the
tribe’s inherent sovereignty.” Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 168 (1982)
(Stevens, J., dissenting).   Inherent tribal sovereignty preexisted the founding; it “is neither
derived from nor protected by the Constitution.” Id. Indian tribes’ “incorporation within the
territory of the United States, and their acceptance of its protection, necessarily divested them of
some aspects of the sovereignty which they had previously exercised.” United States v. Wheeler,
435 U.S. 313, 323 (1978) (quoting United States v. Kagama, 118 U.S. 375, 381 (1886)). The
Tenth Amendment does not refer to Indian tribes in its reservations of power not delegated to the
United States. See U.S. Const. amend. X; see also Merrion, 455 U.S. at 168 n.17 (Stevens, J.,
dissenting). As such, the sovereignty of Indian tribes “exists only at the sufferance of Congress
and is subject to complete defeasance.” Wheeler, 435 U.S. at 323.

       Indian tribes retain broad residual power over intramural affairs: they may determine
tribal membership, regulate domestic relations among members, prescribe rules of inheritance
among members, and punish tribal offenders. Montana v. United States, 450 U.S. 544, 564
(1981). “They may also exclude outsiders from entering tribal land.” Plains Commerce, 554
U.S. at 327−28 (citing Duro v. Reina, 495 U.S. 676, 696−97 (1990)). “Conversely, when a tribal
government goes beyond matters of internal self-governance and enters into an off-reservation
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt               Page 9


business transaction with non-Indians, its claim of sovereignty is at its weakest.” San Manuel,
475 F.3d at 1312–13 (citing Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148–49 (1973)).

       The Supreme Court has long been suspicious of tribal authority to regulate the activities
of non-members and is apt to view such power as implicitly divested, even in the absence of
congressional action. See Plains Commerce, 554 U.S. at 328 (“[T]he tribes have, by virtue of
their incorporation into the American republic, lost ‘the right of governing . . . person[s] within
their limits except themselves.’” (second and third alteration in original) (quoting Oliphant v.
Suquamish Indian Tribe, 435 U.S. 191, 209 (1978))); see also COHEN’S HANDBOOK OF
FEDERAL INDIAN LAW § 4.02(3), at 226−42 (Nell Jessup Newton ed., 2012) (hereinafter
COHEN’S HANDBOOK). The Supreme Court has found implicit divestiture in areas of tribal
criminal jurisdiction, see Oliphant, 435 U.S. at 195, civil legislative jurisdiction, see Atkinson
Trading Co. v. Shirley, 532 U.S. 645, 659 (2001); Montana, 450 U.S. at 557, and civil
adjudicative jurisdiction, see Plains Commerce, 554 U.S. at 336, 341; Nevada v. Hicks, 533 U.S.
353, 357−58 (2001); Strate v. A-1 Contractors, 520 U.S. 438, 456−59 (1997).

       Montana charts the contemporary law of implicit divestiture of inherent tribal
sovereignty. See 450 U.S. at 565−66. Montana held that the inherent sovereignty of the Crow
Indian Tribe did not encompass regulation of non-Indian fishing and hunting on reservation land
owned in fee by non-members of the tribe. See id. at 557. In addressing the claim that the
tribe’s residual inherent sovereignty included such power, the Montana Court set forth “the
general proposition that the inherent sovereign powers of an Indian tribe do not extend to the
activities of non-members of the tribe.” Id. at 565 (citing Oliphant, 435 U.S. at 209). Montana
carved out two exceptions to this rule. First, “[a] tribe may regulate, through taxation, licensing,
or other means, the activities of non-members who enter consensual relationships with the tribe
or its members, through commercial dealing, contracts, leases, or other arrangements.” 450 U.S.
at 565. Second, “[a] tribe may also retain inherent power to exercise civil authority over the
conduct of non-Indians on fee lands within its reservation when that conduct threatens or has
some direct effect on the political integrity, the economic security, or the health or welfare of the
tribe.” Id. at 566. Montana made plain that tribal power over non-members extends only as far
as “necessary to protect tribal self-government or to control internal relations.” Id. at 564. Any
No. 14-2239          NLRB v. Little River Band of Ottawa Indians Tribal Govʼt              Page 10


exercise of tribal power over non-members beyond that point “is inconsistent with the dependent
status of the tribes, and so cannot survive without express congressional delegation.” Id. The
Supreme Court has called Montana a “pathmarking case” on the subject of Indian tribes’
regulatory authority over non-members. See Hicks, 533 U.S. at 358 (citing Strate, 520 U.S. at
445).

          In Hicks and Plains Commerce, the Court further demarcated the bounds on tribal
sovereignty to regulate the activities of non-members.           Hicks held that a tribe’s inherent
sovereignty does not extend to the regulation of state wardens executing a search warrant for
evidence of an off-reservation violation of state law. 533 U.S. at 364. The Supreme Court
rejected that such regulation is essential to tribal self-government or internal relations and held
that the tribe’s inherent sovereignty does not encompass regulatory and adjudicatory jurisdiction
over state officers. See id. at 364, 374. Applying Montana, the Hicks Court “explained that what
is necessary to protect tribal self-government and control internal relations can be understood by
looking at the examples of tribal power to which Montana referred: tribes have authority ‘[to
punish tribal offenders,] to determine tribal membership, to regulate domestic relations among
members, and to prescribe rules of inheritance for members.’” Id. at 360–61 (alterations in
original) (quoting Strate, 520 U.S. at 459). Thus, Hicks narrowly draws the boundary of residual
inherent sovereignty. See id. “Tribal assertion of regulatory authority over non-members must
be connected to that right of the Indians to make their own laws and be governed by them.” Id.
at 361.

          Further, the Hicks Court diluted the claim that tribal sovereignty to regulate the activities
of non-members necessarily flows from the power to exclude outsiders from entering tribal land.
The Court denied “that Indian ownership suspends the ‘general proposition’ derived from
Oliphant that ‘the inherent sovereign powers of an Indian tribe do not extend to the activities of
non-members of the tribe’ except to the extent ‘necessary to protect tribal self-government or to
control internal relations.’” Id. at 359 (quoting Montana, 450 U.S. at 564−65). As the Hicks
court explained, “[t]he ownership status of land . . . is only one factor to consider in determining
whether regulation of the activities of non-members is ‘necessary to protect tribal self-
government or to control internal relations.’” Id.
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 11


       Similarly, in Plains Commerce, the Court held that a tribal court lacked jurisdiction to
adjudicate a discrimination claim concerning a non-Indian bank’s sale of fee land because
“regulating the sale of non-Indian fee land” is not related to the sovereign interests of protecting
tribal self-government or controlling internal relations. See 554 U.S. at 330, 336, 341. The
Plains Commerce Court narrowed the ambit of Montana’s exceptions to be congruent with those
interests, noting that “[t]hese exceptions are limited ones and cannot be construed in a manner
that would swallow the rule or severely shrink it.” Id. at 330 (citations omitted) (internal
quotation marks omitted). The Supreme Court also clarified that the burden rests on the tribe to
establish an exception to Montana’s general rule. Id. (citing Atkinson, 532 U.S. at 654).

       Hicks and Plains Commerce demonstrate that the application of the Montana framework
is guided by an overarching principle: inherent tribal sovereignty has a core and a periphery. At
the periphery, the power to regulate the activities of non-members is constrained, extending only
so far as “necessary to protect tribal self-government or to control internal relations.” Montana,
450 U.S. at 564. Tribal regulations of non-member activities must “flow directly from these
limited sovereign interests.” Plains Commerce, 544 U.S. at 335.

                                                B.

       The Supreme Court has anticipated that federal statutes of general applicability may
implicitly divest Indian tribes of their sovereign power to regulate the activities of non-members.
See Tuscarora, 362 U.S. at 115–17. In Tuscarora, the Supreme Court declared that “it is now
well settled by many decisions of this Court that a general [federal] statute in terms applying to
all persons includes Indians and their property interests.” 362 U.S. at 116. Tuscarora presented
the question of whether a portion of the Tuscarora Indian Nation’s lands could be condemned
under the eminent domain powers of § 21 of the Federal Power Act, 16 U.S.C. §§ 836, 836a
(2012). Id. at 115. The Tuscarora Indian Nation, relying on Elk v. Wilkins, 112 U.S. 94 (1884),
“argue[d] that § 21, being only a general act of Congress, does not apply to Indians or their
lands.” 362 U.S. at 115. The Supreme Court explicitly rejected this argument, citing decisions
holding that generally applicable federal statutes presumptively reach the property interests of
individual members of Indians tribes where no provision “indicates that Indians are to be
No. 14-2239           NLRB v. Little River Band of Ottawa Indians Tribal Govʼt                         Page 12


excepted.” Id. at 116–17 (citing Okla. Tax Comm’n v. United States, 319 U.S. 598, 607 (1943);
Superintendent of Five Civilized Tribes v. Comm’r, 295 U.S. 418, 419–20 (1935)).                                The
Tuscarora Court extended these decisions applying general federal statutes to individual
members of Indian tribes to hold that the eminent domain powers of the Federal Power Act, a
statute creating a comprehensive regulatory scheme, reached lands purchased and owned in fee
simple by the Tuscarora Indian Nation. See id. at 118.1

        Our sister circuits have long read Tuscarora for the proposition that a federal statute
creating a comprehensive regulatory scheme presumptively applies to Indian tribes. See, e.g.,
Solis v. Matheson, 563 F.3d 425, 430 (9th Cir. 2009); United States v. Mitchell, 502 F.3d 931,
947−48 (9th Cir. 2007); NLRB v. Chapa De Indian Health Program, Inc., 316 F.3d 995, 998−99
(9th Cir. 2003); Taylor v. Ala. Intertribal Council Title IV J.T.P.A., 261 F.3d 1032, 1034−35
(11th Cir. 2001); United States v. Wadena, 152 F.3d 831, 841−42 (8th Cir. 1998); Cook v. United
States, 86 F.3d 1095, 1097 (Fed. Cir. 1996); United States v. Funmaker, 10 F.3d 1327, 1330−31
(7th Cir. 1993); E.E.O.C. v. Fond du Lac Heavy Equip. & Const. Co., Inc., 986 F.2d 246, 248
(8th Cir. 1993); U.S. Dep’t of Labor v. Occupational Safety & Health Review Comm’n, 935 F.2d
182, 183−84 (9th Cir. 1991); United States v. White, 508 F.2d 453, 455 (8th Cir. 1974).

        We stress that the application of general federal statutes to Indian tribes is presumptive;
they do not always apply. See, e.g., Michigan v. Bay Mills Indian Cmty., 134 S. Ct. 2024 (2014).
Our sister circuits have developed and employed a test, set forth in Coeur d’Alene, to determine
the exceptions to the presumptive application of a general federal statute. See 751 F.2d at 1116.
In Coeur d’Alene, the Ninth Circuit held that the Occupational Safety and Health Act (“OSHA”)
applied to commercial activities carried out by an Indian tribal farm that employed some non-


        1
          Merrion also suggests that federal statutes of general applicability may implicitly divest Indian tribes of
their sovereign power to regulate the activities of non-members. See Merrion, 455 U.S. at 152. Before concluding
that there was no indication that the tribe’s power to enact an ordinance taxing non-member removal of oil and
natural gas from tribal lands had been abrogated by Congress, the Merrion Court examined whether any particular
provision in two federal statutes “deprived the Tribe of its authority to impose the severance tax.” 455 U.S. at 149.
After reviewing the text and legislative history of the Natural Gas Policy Act of 1978, 15 U.S.C. § 3320(a), (c)(1),
repealed by Pub. L. No. 101-60, § 2(b), 103 Stat. 158 (1989), the Court found “no ‘clear indications’ that Congress
has implicitly deprived the Tribe of its power to impose the severance tax.” Id. at 152 (emphasis added). Although
the Court held that Congress had not implicitly divested the tribe of its authority to impose a severance tax, the
Court’s analysis presumes that Congress could do so. See id. at 152; see also Pueblo of San Juan, 276 F.3d 1186,
1204 (10th Cir. 2002) (en banc) (Murphy, J., dissenting).
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt               Page 13


member workers and was similar in its operation to other farms in the area. 751 F.2d at 1114.
The court rejected the notion that “congressional silence should be taken as an expression of
intent to exclude tribal enterprises from the scope of an Act to which they would be subject
otherwise.” Id. at 1115. Citing Tuscarora, the court applied the presumption that “federal laws
generally applicable throughout the United States apply with equal force to Indians on
reservations.” Id. (quoting United States v. Farris, 624 F.2d 890, 893 (9th Cir. 1980)). The
court, however, held that this presumption is limited by three exceptions.

       A federal statute of general applicability that is silent on the issue of applicability
       to Indian tribes will not apply to them if: (1) the law touches exclusive rights of
       self-governance in purely intramural matters; (2) the application of the law to the
       tribe would abrogate rights guaranteed by Indian treaties; or (3) there is proof by
       legislative history or some other means that Congress intended [the law] not to
       apply to Indians on their reservations.

Id. at 1116 (internal quotations omitted). “In any of these three situations, Congress must
expressly apply a statute to Indians before . . . it reaches them.” Id. (emphasis original). Because
the tribe could not show that the application of OSHA regulations to its commercial farm fell
within one of these three exceptions, the court held that OSHA applied. See id. at 1116–18.

       Our sister circuits have employed the framework set forth in Coeur d’Alene to conclude
that aspects of inherent tribal sovereignty can be implicitly divested by comprehensive federal
regulatory schemes that are silent as to Indian tribes. See, e.g., Menominee Tribal Enters. v.
Solis, 601 F.3d 669, 674 (7th Cir. 2010) (holding that OSHA applied to tribe’s operation of a
sawmill and related commercial activities); Fla. Paraplegic Ass’n v. Miccosukee Tribe of
Indians, 166 F.3d 1126, 1128–30 (11th Cir. 1999) (holding Title III of the Americans with
Disabilities Act applied to tribe’s restaurant and gaming facility); Reich v. Mashantucket Sand &
Gravel, 95 F.3d 174, 177–82 (2d Cir. 1996) (holding that OSHA applied to Indian tribe’s
construction business which operated only within confines of reservation); Smart v. State Farm
Ins. Co., 868 F.2d 929, 932–36 (7th Cir. 1989) (applying Employee Retirement Income Security
Act to tribal employee benefits plan because statute did not affect tribe’s ability to govern itself
in intramural matters); see also Navajo Tribe v. NLRB, 288 F.2d 162, 165 (D.C. Cir. 1961)
(holding that NLRA applies to employers located on reservation lands); cf. EEOC v. Fond du
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 14


Lac Heavy Equip. & Constr. Co., 986 F.2d 246, 249 (8th Cir. 1993) (holding that Age
Discrimination in Employment Act, although generally applicable to Indian tribes, does not
apply to employment discrimination action involving member of Indian tribe, tribe as employer,
and reservation employment because “dispute involves a strictly internal matter” and application
would affect “tribeʼs specific right of self-government”); but see Pueblo of San Juan, 276 F.3d at
1199 (holding that federal statutes of general applicability do not apply where Indian tribe has
exercised its authority as sovereign).

                                                C.

       The Band contends that the Coeur d’Alene framework insufficiently protects inherent
tribal sovereignty. According to the Band, generally applicable congressional statutes cannot
preempt any exercise of a tribal government’s inherent sovereign authority without a clear
expression from Congress. We are not persuaded.

       The Band principally cites Iowa Mutual Insurance Co. v. LaPlante, 480 U.S. 9 (1987),
and Santa Clara Pueblo v. Martinez, 436 U.S. 49 (1978), for its contention. In Iowa Mutual, the
Supreme Court refused to read the statute granting federal diversity jurisdiction, 28 U.S.C.
§ 1332, which is silent as to Indian tribes, to nullify the requirement that tribal court remedies
must be exhausted before a federal district court could assert jurisdiction. See 480 U.S. at 18.
The Court cited the absence of clear congressional intent to the contrary. Id. at 17–18. And in
Santa Clara Pueblo, the Supreme Court held that Title I of the Indian Civil Rights Act of 1968,
25 U.S.C. § 1302, does not implicitly authorize a private cause of action for declaratory and
injunctive relief against a tribal officer. 436 U.S. at 72. There, a female member brought an
action in federal district court, alleging that a tribal ordinance denying membership to children of
female members who married outside of the tribe, but not to similarly situated children of male
members, violated Title I. Id. at 52–53. The Court found that construing § 1302 to create an
implicit private right of action would interfere with tribal self-government beyond the
interference expressly called for by the statute. Id. at 59. Out of respect for tribal sovereignty
and the plenary power of Congress, the Court reasoned that the statutory scheme and legislative
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 15


history suggested that Congress’s refusal to provide remedies other than habeas corpus was
deliberate. Id. at 61.

        To be sure, each decision declined to read a congressional statute in a way that would
undermine central aspects of tribal self-government absent a clear statement that it was
Congress’s intent to do so. But these decisions hardly show that every congressional statute of
general applicability that would conflict with any tribal regulation of the activities of non-
members must be accompanied by a clear statement if that federal statute is to apply. We do not
even accord the sovereign powers of the several states—which, unlike the sovereign powers of
Indian tribes, are constitutionally protected—with such solicitude. See, e.g., Gade v. Nat’l Solid
Wastes Mgmt. Ass’n, 505 U.S. 88, 98 (1992) (discussing doctrine of implied preemption);
Gibbons v. Ogden, 22 U.S. 1, 211 (1824) (“[A]cts of the State Legislatures . . . enacted in the
execution of acknowledged State powers, [that] interfere with, or are contrary to the laws of
Congress . . . must yield to [the latter].”).

        Comprehensive federal regulatory schemes that are silent as to Indian tribes can divest
aspects of inherent tribal sovereignty to govern the activities of non-members. We do not doubt
that “Indian tribes still possess those aspects of sovereignty not withdrawn by treaty or statute, or
by implication as a necessary result of their dependent status.” Wheeler, 435 U.S. at 323. Yet,
such residual sovereignty is “unique and limited.” Id. As explained above, the Supreme Court
has held several aspects of tribal sovereignty to regulate the activities of non-members to be
implicitly divested, even in the absence of congressional action, and it is axiomatic that tribal
sovereignty is “subject to complete defeasance” by Congress. It would be anomalous if certain
aspects of tribal sovereignty—namely, specific powers to regulate some non-member
activities—are implicitly divested in the absence of congressional action, see generally
COHEN’S HANDBOOK §4.02(3), at 226−42, but those same aspects of sovereignty could not
be implicitly divested by generally applicable congressional statutes.

        For these reasons, we do not agree with the Band’s reliance on NLRB v. Pueblo of San
Juan, 276 F.3d 1186 (10th Cir. 2002) (en banc), in which the Tenth Circuit held that federal
statutes of general applicability do not presumptively apply “where an Indian tribe has exercised
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 16


its authority as a sovereign . . . rather than in a proprietary capacity such as that of employer or
landowner.” Id. at 1199. The Band reads Pueblo of San Juan to suggest that Indian tribes may
avoid the presumptive application of a comprehensive federal regulatory scheme by enacting an
ordinance regulating the activities of non-members that directly conflicts with the federal statute.
But, again, this cannot be the rule. Tribal regulations of the activities of non-members are
enacted at the frontier of tribal sovereignty. See Plains Commerce, 554 U.S. at 328; Montana,
450 U.S. at 564. Again, not even the states—whose sovereign powers are explicitly protected by
the Tenth Amendment—may avoid the application of federal law by enacting directly conflicting
legislation. See U.S. Const. art. VI, cl. 2; Hillsborough Cnty. v. Automated Med. Labs., Inc., 471
U.S. 707, 713 (1985); see also Pueblo of San Juan, 276 F.3d at 1205 (Murphy, J., dissenting).
“The tribes’ retained sovereignty reaches only that power ‘needed to control . . . internal
relations[,] . . . preserve their own unique customs and social order[, and] . . . prescribe and
enforce rules of conduct for [their] own members.’” Mashantucket Sand & Gravel, 95 F.3d at
178 (alterations in original) (quoting Duro, 495 U.S. at 685–86). A clear statement is required
for a statute to undermine central aspects of tribal self-government—that is, a tribe’s ability to
govern its own members. See Iowa Mut., 480 U.S. at 17–18; Santa Clara Pueblo, 436 U.S. at
59–61; see also Bay Mills, 134 S. Ct. at 2031–32 (describing the “enduring principle of Indian
law” that “courts will not lightly assume that Congress in fact intends to undermine Indian self-
government,” and holding that tribal immunity from suit is a central aspect of self-government
that requires a clear statement by Congress if it is to be abrogated). A clear statement is not
required, however, for a federal statute of general applicability creating a comprehensive
regulatory scheme to apply to a tribe’s regulation of the activities of non-members where such
regulation is not necessary to the preservation of tribal self-government. The Band suggests that
every federal statute that fails to expressly mention Indian tribes would not apply to them.
Contrary to the Band’s proposed rule, the nature and limits of residual tribal sovereignty entail
the presumption that federal statutes apply to Indian tribes’ regulation of the activities of non-
members where such tribal regulation is not “necessary to protect tribal self-government or to
control internal relations.” See Montana, 450 U.S. at 564.
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 17


       The Band also points to the separate canon of construction that ambiguities in a federal
statute must be resolved in favor of Indians. See Montana v. Blackfeet Tribe of Indians, 471 U.S.
759, 766 (1985); Grand Traverse Band of Ottawa & Chippewa Indians v. Office of U.S. Atty. for
W. Div. of Mich., 369 F.3d 960, 971 (6th Cir. 2004). But “canons are not mandatory rules[;] they
are guides that ‘need not be conclusive.’” Chickasaw Nation v. United States, 534 U.S. 84, 94
(2001) (quoting Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 115 (2001)). The Band asserts
that this canon is “rooted in the unique trust relationship between the United States and the
Indians.” See Grand Traverse Band, 369 F.3d at 971 (quoting Blackfeet Tribe, 471 U.S. at 766).
But it does not undermine that trust relationship to presumptively apply a federal statute of
general applicability to a tribe’s regulation of the activities of non-members where the tribal
regulation is not necessary to the preservation of tribal self-government. See Montana, 450 U.S.
at 564; Wheeler, 435 U.S. at 323. Furthermore, the cases the Band cites in support of the canon
that statutory ambiguities must be construed in favor of Indians involved a statute or provision of
a statute that Congress enacted specifically for the benefit of Indians or for the regulation of
Indian affairs. See, e.g., Blackfeet, 471 U.S. at 766 (Indian Mineral Leasing Acts of 1924 and
1938); Grand Traverse Band, 369 F.3d at 971 (IGRA). Like the D.C. Circuit, we have found no
case in which the Supreme Court applied this canon to resolve an ambiguity in a statute of
general application silent as to Indians, like the NLRA. See San Manuel, 475 F.3d at 1312.

                                                D.

       We find that the Coeur d’Alene framework accommodates principles of federal and tribal
sovereignty. See Mashantucket Sand & Gravel, 95 F.3d at 179; Pueblo of San Juan, 276 F.3d at
1206 (Murphy, J., dissenting) (“A limited notion of tribal self-governance preserves federal
supremacy over Indian tribes while providing heightened protection for tribal regulation of
purely intramural matters. Any concerns about abrogating tribal powers . . . are fully addressed
by the Coeur d’Alene exceptions.”). The Coeur d’Alene framework reflects the teachings of
Montana, Iowa Mutual, and Santa Clara Pueblo: there is a stark divide between tribal power to
govern the identity and conduct of its membership, on the one hand, and to regulate the activities
of non-members, on the other. The Coeur d’Alene framework begins with a presumption that
generally applicable federal statutes also apply to Indian tribes, reflecting Congress’s power to
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 18


modify or even extinguish tribal power to regulate the activities of members and non-members
alike. See 751 F.2d at 1115; cf. Montana, 450 U.S. at 557. The exceptions enumerated by Coeur
d’Alene then supply Indian tribes with the opportunity to show that a generally applicable federal
statute should not apply to them. The first exception incorporates the teachings of Iowa Mutual
and Santa Clara Pueblo that if a federal statute were to undermine a central aspect of tribal self-
government, then a clear statement would be required. By this mechanism, the Coeur d’Alene
framework preserves “the unique trust relationship between the United States and the Indians.”
Grand Traverse Band, 369 F.3d at 971 (quoting Blackfeet Tribe, 471 U.S. at 766). We therefore
adopt the Coeur d’Alene framework to resolve this case.

                                               IV.

       The NLRA is a generally applicable, comprehensive federal statute.             It prohibits
“employers” from engaging in unfair labor practices and empowers the Board to prevent such
practices. 29 U.S.C. §§ 158(a), 160(a). Congress has said that “[t]his power shall not be
affected by any other means of adjustment or prevention that has been or may be established by
law, or otherwise.” § 160(a). The Supreme Court “has consistently declared that in passing the
[NLRA], Congress intended to and did vest in the Board the fullest jurisdictional breadth
constitutionally permissible under the Commerce Clause.” NLRB v. Reliance Fuel Oil Corp.,
371 U.S. 224, 226 (1963) (citing Guss v. Utah Labor Relations Bd., 353 U.S. 1, 3 (1957)).
Under the Coeur d’Alene framework, since there is no treaty right at issue in this case, the NLRA
applies to the Band’s operation of the casino unless the Band can show either that the Board’s
exercise of jurisdiction “touches exclusive rights of self-governance in purely intramural
matters” or that “there is proof by legislative history or some other means that Congress intended
[the NLRA] not to apply to Indians on their reservations.” 751 F.2d at 1116.

                                                A.

       The Band cannot show that application of the NLRA to the casino undermines “tribal
self-governance in purely intramural matters.” Id. The Band underscores the provisions of
Articles XVI and XVII that regulate non-member employee strikes, the Band’s duty to bargain in
good faith over the terms and conditions under which the Band’s employees may be tested for
No. 14-2239          NLRB v. Little River Band of Ottawa Indians Tribal Govʼt           Page 19


alcohol and drug use, and the licensing of non-member labor organizations seeking to organize
Band employees. The Band argues that these regulations in particular implicate its “right of self-
governance in purely intramural affairs.” Coeur d’Alene, 751 F.2d at 1116. The Band forwards
two arguments for its contention that application of the NLRA undermines its right of self-
governance: first, the regulations targeted by the Board’s order protect the net revenues of the
casino, which, pursuant to the IGRA, fund its tribal government. Second, the Band stresses that
application of the NLRA would invalidate a regulation enacted and implemented by its Tribal
Council.

          The tribal self-governance exception is designed to except internal matters such as the
conditions of tribal membership, inheritance rules, and domestic relations from the general rule
that otherwise applicable federal statutes also apply to Indian tribes. Id. (citing Farris, 624 F.2d
at 893); cf. Montana, 450 U.S. at 564 (holding that Indian tribes retain sovereign power to
determine tribal membership, to regulate domestic relations among members, to prescribe rules
of inheritance among members, and to punish tribal offenders). Intramural matters concern
conduct the immediate ramifications of which are felt primarily within the reservation by
members of the tribe. Mashantucket Sand & Gravel, 95 F.3d at 181. We find that Articles XVI
and XVII, even the provisions the Band underscores, do not regulate purely intramural matters;
rather, they principally regulate the labor-organizing activities of Band employees, and
specifically of casino employees, most of whom are not Band members. For this reason, the
Band’s enactment of Articles XVI and XVII is unlike those exercises of tribal government that
our sister circuits have found to concern purely intramural affairs. See, e.g., Reich v. Great
Lakes Indian Fish & Wildlife Comm’n, 4 F.3d 490, 495 (7th Cir. 1993); Fond du Lac, 986 F.2d
at 249.

          In Fond du Lac, the court refused to apply ADEA to an employment discrimination
action involving a tribe member, employed by the tribe on the reservation, because the “dispute
involve[d] a strictly internal matter.” 986 F.2d at 249. In Great Lakes, the court refused to apply
the overtime requirements of the Fair Labor Standards Act to tribal law-enforcement officers.
4 F.3d at 495. The Great Lakes court distinguished tribal law-enforcement employees from
tribal employees in other cases who “were engaged in routine activities of a commercial or
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt           Page 20


service character, namely lumbering and health care, rather than of a governmental character.”
Id. Further, the court explicitly did “not hold that employees of Indian agencies are exempt from
the Fair Labor Standards Act.” Id. Because Articles XVI and XVII regulate the activities of
non-member, non-officer employees, the Band’s reliance on Fond du Lac and Great Lakes is
unavailing. Articles XVI and XVII are far removed from regulations of intramural matters
envisioned by courts applying the first Coeur d’Alene exception. See, e.g., Mashantucket Sand
& Gravel, 95 F.3d at 181; Coeur d’Alene, 751 F.2d at 1116.

       The Band responds that Article XVI targets those non-member activities—particularly
casino employee strikes and labor-organizing efforts—that jeopardize the revenues of its tribal
government and thus threaten its tribal self-sufficiency. This argument overreaches. “A statute
of general application will not be applied to an Indian Tribe when the statute threatens the
Tribe’s ability to govern its intramural affairs, but not simply whenever it merely affects self-
governance as broadly conceived.” Smart, 868 F.2d at 935. The right to conduct commercial
enterprises free of federal regulation is not an aspect of tribal self-government. See, e.g., Fla.
Paraplegic Ass’n, 166 F.3d at 1129 (finding tribal gaming facility “does not relate to the
governmental functions of the Tribe”); U.S. Dep’t of Labor v. Occupational Safety & Health
Review Comm’n (OSHRC), 935 F.2d 182, 184 (9th Cir. 1991) (citing Coeur d’Alene, 751 F.2d at
1116). And Indian tribes are not shielded from general federal statutes because the application of
those statutes may incidentally affect the revenue streams of tribal commercial operations that
fund tribal government. See Coeur d’Alene, 751 F.2d at 1116 (rejecting the argument that
applying OSHA to tribal farm would interfere with right of self-government because “it would
bring within the embrace of ‘tribal self-government’ all tribal business and commercial
activity”); see also Solis, 601 F.3d at 671 (rejecting argument that tribal sawmill involved right
of self-governance in purely intramural affairs because “[t]he Menominees’ sawmill is just a
sawmill, a commercial enterprise”); OSHRC, 935 F.2d at 184 (holding that although revenue
from tribal lumber mill, which employed significant number of non-members and sold its
products broadly in interstate commerce, was “critical to the tribal government, application of
[OSHA] does not touch on the Tribe’s ‘exclusive rights of self-governance in purely intramural
matters’” (quoting Coeur d’Alene, 751 F.2d at 1116)). Moreover, the Band’s contention inverts
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 21


the presumption of the applicability of federal statutes, which, as explained above, is grounded
on the Montana presumption that tribes lack the inherent power to govern the activities of non-
members. See 450 U.S. at 565.

       The Band emphasizes that the tribal commercial activity at issue is not a farm, sawmill,
or lumber mill, but a sophisticated casino gaming operation, operated in accordance with federal
approval under the IGRA, funding approximately fifty percent of the Band’s tribal government.
We do not find that the IGRA renders commercial gaming an untouchable aspect of tribal self-
governance, leaving the Band to operate gaming enterprises free from all other federal
regulations. We recognize that Congress’s explicit goal in enacting the IGRA is “to provide a
statutory basis for the operation of gaming by Indian tribes as a means of promoting tribal
economic development, self-sufficiency, and strong tribal government.” 25 U.S.C. § 2702(1)
(policy statement). Indeed, under the IGRA, the net revenue from the Band’s gaming operations
is not to be used for other purposes. See 25 U.S.C. § 2710(b)(2). The IGRA protects gaming as
a source of tribal revenue from organized crime and other corrupting influences. 25 U.S.C.
§ 2702(2)−(3) (policy statement).    It does not, however, immunize the operation of Indian
commercial gaming enterprises from the application of other generally applicable congressional
statutes. See Chickasaw Nation, 534 U.S. at 86–89 (holding that the IGRA section providing
that Indian gaming operations, like state gaming operations, must report certain player winnings
to the federal government, and must likewise withhold federal taxes if players’ winnings exceed
certain level, did not give rise to negative inference that Congress intended to exempt Indian
tribes from federal wagering excise taxes imposed by chapter 35 of the Internal Revenue Code);
see also Chickasaw Nation v. United States, 208 F.3d 871, 881–84 (10th Cir. 2000), aff’d, 534
U.S. 84 (2001). In Chickasaw Nation, the Tenth Circuit directly addressed the import of the
IGRA’s policy statement. The court held that “the statute’s statement of purpose does not, in and
of itself, demonstrate any type of Congressional intent to place tribal gaming revenues beyond
the reach of federal wagering excise or federal occupational taxes.” Id. at 881. The same may
be said of the NLRA, the application of which affects the net tribal revenue from the IGRA
gaming operations in a more tangential and less certain way than the application of title 35 of the
Internal Revenue Code. Cf. San Manuel, 475 F.3d at 1315 (finding that “[t]he total impact . . . at
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 22


issue here amounts to some unpredictable, but probably modest, effect on tribal revenue”). The
IGRA provides a statutory basis to regulate tribal gaming activities, but from that fact it does not
follow that Congress intended that no other federal regulations apply to a tribe’s operation of a
commercial gaming facility. See San Manuel, 475 F.3d at 1318.

       We do not read California v. Cabazon Band of Mission Indians, 480 U.S. 202 (1987), or
New Mexico v. Mescalero Apache Tribe, 462 U.S. 324 (1983), to require a contrary result.
Those cases, decided before the enactment of the IGRA, held that state regulatory jurisdiction
did not reach Indian tribes because federal interests in tribal self-government and economic
development predominate. See Cabazon, 480 U.S. at 216–22; Mescalero, 462 U.S. at 341–344.
But the relationship between the federal government and the Indian tribes is vastly different than
the relationship between the states and the Indian tribes. Cabazon and Mescalero cannot be
stretched to suggest that comprehensive, federal regulatory schemes do not presumptively apply
to tribal commercial enterprises, even where those enterprises are both regulated by and fund
tribal governments.

       The Band also argues that because the Board’s exercise of jurisdiction undermines a
general enactment of its tribal government, application of the NLRA would undermine its right
of self-governance in purely intramural matters. But again, it cannot be the rule that, unlike
states, a tribal government may avoid application of a generally applicable federal statute by
enacting a regulation governing the activities of non-members and members alike. See Pueblo of
San Juan, 276 F.3d at 1205 (Murphy, J., dissenting). The Band rejoins that the enactment and
implementation of Articles XVI and XVII to govern labor relations of its own citizens is
“inextricably intertwined” with its ability to apply identical legal standards to non-member
employees. We reject the notion that the Band’s authority to govern the activities of its own
citizens is coextensive with the Band’s authority to govern the activities of non-members. See
Montana, 450 U.S. at 564–66; Fletcher, 10 U.S. at 87. We also doubt that the Band’s Tribal
Council lacks the ability to enact legislation exclusively governing the labor and organizing
rights of Band members if its saw fit to do so. At bottom, the Band’s “inextricably intertwined”
argument is a rule-swallower. Cf. Plains Commerce, 554 U.S. at 330 (stating that the exceptions
permitting an Indian tribe’s regulation of non-member activities “cannot be construed in a matter
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 23


that would swallow the rule” expressed in Montana that tribal power over non-members is
implicitly divested). Tribal regulation that targets the activities of both members and non-
members does not ipso facto trump a generally applicable federal regulation. To establish a
contrary rule would swallow the presumption that federal statutes of general applicability also
apply to Indian tribes.

                                                B.

       The Band submits that there is proof that Congress intended the NLRA not to apply to
Indians on their reservations and, hence, this case falls within the third Coeur d’Alene exception.
See Coeur d’Alene, 751 F.2d at 1116. The “proof” the Band offers is Congress’s decision not to
include Indian nations within Section 301 of the NLRA, which provides a private right of action
for “violation of contracts between an employer and a labor organization.” 29 U.S.C. § 185(a).
The Band argues that since Congress did not waive tribal sovereign immunity when it created a
private right of action to enforce collective-bargaining agreements, it must be that no provision
in the NLRA applies to Indian tribes.

       We cannot agree. We recognize that Indian tribes are immune from suit in both state and
federal court unless “Congress has authorized the suit or the tribe has waived its immunity.”
Kiowa Tribe v. Mfg. Techs., Inc., 523 U.S. 751, 754 (1998). Indian tribes, however, have no
sovereign immunity against the United States. Fla. Paraplegic Ass’n, 166 F.3d at 1135 (citing
Mashantucket Sand & Gravel, 95 F.3d at 182)); see also United States v. Red Lake Band of
Chippewa Indians, 827 F.2d 380, 382 (8th Cir. 1987). Furthermore, Congress may choose to
impose an obligation on Indian tribes without subjecting them to the enforcement of that
obligation through a private right of action. See Santa Clara Pueblo, 436 U.S. at 65 (finding that
although the Indian Civil Rights Act of 1968 did not waive tribal immunity, the act nevertheless
imposes obligations on tribes which may be enforced through vehicles other than private right of
action); Fla. Paraplegic Ass’n, 166 F.3d at 1134. That choice, however, simply does not evince
Congress’s intent that a statute not impose obligations on Indian tribes or that those obligations
not be enforced by other means, for example, by agency action. See Santa Clara Pueblo, 436
U.S. at 65; Fla. Paraplegic Ass’n, 166 F.3d at 1134. The fact that Congress did not waive tribal
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 24


sovereign immunity from private suits to enforce collective-bargaining agreements under Section
301 in no way suggests that the Band is immune from suits by the Board to enforce other
requirements imposed by NLRA.

       In sum, we find that this case does not fall within the exceptions to the presumptive
applicability of a general statute outlined in Coeur d’Alene. The NLRA does not undermine the
Band’s right of self-governance in purely intramural matters, and we find no indication that
Congress intended the NLRA not to apply to a tribal government’s operation of tribal gaming,
including the tribe’s regulation of the labor-organizing activities of non-member employees.

                                                C.

       The NLRA excepts “any State or political subdivision thereof” from the definition of
“employer.” See 29 U.S.C. § 152(2). The Band’s final contention is that, in light of comity
principles, we must interpret the NLRA to treat Indian tribes exercising sovereign functions
within their reservation and trust lands the same way that the NLRA treats states. But the Band
is not a state, and tribal sovereignty and state sovereignty are built on different foundations and
are accorded different protections in our constitutional order. See Plains Commerce, 554 U.S. at
337; Lara, 541 U.S. at 212 (Kennedy, J., concurring); Merrion, 455 U.S. at 172–73 (Stevens, J.,
dissenting). Thus we do not presume that when Congress excepted the states from the coverage
of the term “employer” under § 152(2), it necessarily also intended to except the Indian tribes.
Furthermore, if Congress intended to include Indian tribes within its explicit list of exceptions to
“employer,” it would have done so. See San Manuel, 475 F.3d at 1317 (holding that “the Board
could reasonably conclude that Congress’s decision not to include an express exception for
Indian tribes in the NLRA was because no such exception was intended or exists”). We do not
interpret the NLRA’s exception for the states and their political subdivisions to encompass the
Band. Accordingly, we hold that the Act applies.

                                                V.

       The application for enforcement is granted.
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 25


                                          _________________

                                              DISSENT
                                          _________________

        McKEAGUE, Circuit Judge, dissenting. The sheer length of the majority’s opinion, to
resolve the single jurisdictional issue before us, betrays its error. Under governing law, the
question presented is really quite simple. Not content with the simple answer, the majority
strives mightily to justify a different approach. In the process, we contribute to a judicial re-
making of the law that is authorized neither by Congress nor the Supreme Court. Because the
majority’s decision impinges on tribal sovereignty, encroaches on Congress’s plenary and
exclusive authority over Indian affairs, conflicts with Supreme Court precedent, and unwisely
creates a circuit split, I respectfully dissent.

                                                   I

        All agree that Indian tribes are sovereign political entities that retain their sovereignty.
All agree that Congress has plenary authority over Indian affairs and that tribal sovereignty is
subject to complete defeasance by Congress. All agree that federal law will not be deemed to
limit tribal sovereignty absent evidence of congressional intent to do so. All agree that the
National Labor Relations Act, the exclusive basis for the National Labor Relations Board’s
exercise of jurisdiction in this case, is silent as to Indian tribes. The Board’s order, prohibiting
the Little River Band of Ottawa Indians from enforcing its Fair Employment Practices Code,
clearly impinges on an exercise of the Band’s tribal sovereignty. No one denies that the record is
devoid of evidence of congressional intent, express or implied, to authorize such an interference
with tribal sovereignty. The proper inference to be drawn from Congress’s silence, I submit, is
that tribal sovereignty is preserved and the Board’s incursion is unauthorized by law.

        The majority, however, approves the Board’s adoption of a different way of construing
congressional silence, a way that has never been approved by the Supreme Court or applied in
any circuit to justify federal intrusion upon tribal sovereignty under the NLRA. In my opinion,
under current governing law, the Board’s exercise of jurisdiction is simply beyond its authority,
an arrogation of power that Congress has not granted. Hence, the Board’s action not only
No. 14-2239       NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 26


impinges impermissibly on tribal sovereignty, but also encroaches on Congress’s exclusive and
plenary authority over Indian affairs. By failing to so hold, we neglect our duty to preserve the
constitutionally mandated balance of power among the coordinate branches of government.

                                               II

       A. The NLRB’s Evolving Approach

       The majority recognizes that our review of the Board’s assessment of its jurisdiction is de
novo. Chevron deference plays no role. The majority also acknowledges that the NLRA is silent
as to Indian tribes and that the Board’s exercise of jurisdiction in this case is premised
fundamentally, not on any other act of Congress or governing judicial decision, but on principles
effectively announced in its own prior decision in San Manuel Indian Bingo and Casino, 341
N.L.R.B. 1055 (2004), aff’d on alternate grounds, 475 F.3d 1306 (D.C. Cir. 2007). Until just prior
to its San Manuel decision, the NLRB had consistently held that Indian tribes and their
enterprises were exempt from regulation under the NLRA. Id. at 1055. The NLRB’s earlier
approach was based on respect for the traditional view that Indian tribes are generally free from
federal intervention “unless Congress has specifically provided to the contrary.” Id. at 1059.
Indeed, the NLRB’s earlier precedents were entirely consistent with the established
jurisprudence. See Oklahoma Tax Comm’n v. Citizen Band Potawatomi Indian Tribe, 498 U.S.
505, 509 (1991) (“Indian tribes are ‘domestic dependent nations’ that exercise inherent sovereign
authority over their members and territories.”); Santa Clara Pueblo v. Martinez, 436 U.S. 49, 60
(1978) (“[A] proper respect both for tribal sovereignty itself and for the plenary authority of
Congress in this area cautions that we tread lightly in the absence of clear indications of
legislative intent.”); United States v. Wheeler, 435 U.S. 313, 323 (1978) (recognizing that
sovereignty retained by tribes is subject to complete defeasance by Congress, but that “until
Congress acts, the tribes retain their existing sovereign powers”). Indeed, the Supreme Court
recently reaffirmed the “enduring principle of Indian law” that tribal sovereignty is retained
unless and until Congress clearly indicates intent to limit it. Michigan v. Bay Mills Indian
Community, 134 S. Ct. 2024, 2030–32 (2014).
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt          Page 27


       So what changed to justify the NLRB’s new approach? Congress has not amended the
NLRA or in any other way signaled its intent to subject Indian tribes to NLRB regulation. Nor
has the Supreme Court recognized any such implicit intent.         The NLRB “adopted a new
approach” and “established a new standard” based on its recognition that some courts had begun
to apply other generally applicable federal laws to Indian tribes notwithstanding Congress’s
silence. San Manuel, 341 N.L.R.B. at 1055, 1057, 1059. These courts, the NLRB observed, found
support for this new approach in a single statement in a 1960 Supreme Court opinion, Federal
Power Comm’n v. Tuscarora Indian Nation, 362 U.S. 99, 116 (1960): “[I]t is now well-settled
by many decisions of this Court that a general statute in terms applying to all persons includes
Indians and their property interests.” The statement buttressed the Court’s holding, but was not
essential to it. While the Tuscarora statement has blossomed into a “doctrine” in some courts in
relation to some federal laws, closer inspection of the Tuscarora opinion reveals that the
statement is in the nature of dictum and entitled to little precedential weight. In reality, the
Tuscarora “doctrine,” here deemed to grant the NLRB “discretionary jurisdiction,” is used to
fashion a house of cards built on a fanciful foundation with a cornerstone no more fixed and sure
than a wild card.

       In Tuscarora, the Federal Power Act, “a complete and comprehensive plan” which by its
terms addressed “tribal lands embraced within Indian reservations,” was held to sufficiently
express congressional intent to authorize an exercise of eminent domain over land owned by
individual Indians or even by a tribe if the land was not “within a reservation.” Id. at 118. The
Tuscarora Court did not have to define the scope of Federal Power Commission jurisdiction in
the face of congressional silence; it declared and enforced Congress’s manifest intent. Moreover,
inasmuch as the Indian-owned land at issue in Tuscarora was not within the reservation, no
interest of tribal sovereignty was implicated, but only tribal proprietary interests. And finally,
the notion that the Tuscarora statement, independent of the Court’s actual holding, has any
controlling or persuasive weight is negated by subsequent Supreme Court rulings applying
traditional Indian law principles and upholding tribal sovereignty in the face of generally
applicable federal laws—without even mentioning Tuscarora.          See Iowa Mut. Ins. Co. v.
LaPlante, 480 U.S. 9, 18 (1987) (tribal sovereignty upheld in the face of assertion of the
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt           Page 28


generally applicable federal diversity statute because no indication of congressional intent to
impair tribal sovereignty); Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 149 (1982)
(congressional silence deemed insufficient to justify preemption of tribal sovereign power to
tax). Indeed, in Bay Mills, the Court’s most recent treatment of tribal sovereignty, Tuscarora
played absolutely no role as the Court adhered to the same traditional Indian law principles in
holding Michigan’s attempt to restrain casino gaming barred by tribal sovereign immunity, a
core aspect of tribal sovereignty. Bay Mills, 134 S. Ct. at 2030–39.

       The Tuscarora statement, properly understood, thus offers little authoritative guidance on
the present jurisdictional question. Yet, the NLRB noted in San Manuel that the Tuscarora
“seed” had germinated in Donovan v. Coeur d=Alene Tribal Farm, 751 F.2d 1113 (9th Cir.
1985), in relation to the Occupational Safety and Health Act. In Coeur d’Alene, the Ninth
Circuit recognized that the Tuscarora statement was dictum, but nonetheless applied it to (1)
reject the proposition that Indian tribes are subject only to those laws expressly made applicable
to them; and (2) hold that tribes and their members are subject to generally applicable laws
unless expressly excluded. Id. at 1115–16. In one fell swoop, the Coeur d=Alene court thus used
the twenty-five year old Tuscarora statement to reverse the established presumption arising from
congressional silence. According to the Coeur d’Alene innovation, congressional silence in a
generally applicable law would now give rise to a reversed presumption: the law applies to
Indian tribes unless one of three exceptions is shown to apply.

       Seventeen years later, the NLRB first invoked this Tuscarora-Coeur d=Alene approach to
justify its assertion of jurisdiction to bar enforcement of a tribal right-to-work law in NLRB v.
Pueblo of San Juan, 276 F.3d 1186 (10th Cir. 2002) (en banc). In Pueblo of San Juan, the
NLRB advanced all the same arguments that are presented here. In a comprehensive opinion,
the Tenth Circuit, sitting en banc, upheld traditional Indian law principles; required the NLRB to
present evidence of Congress’s intent to divest tribal power through the NLRA; and, finding
none, held the tribal law was not preempted by the NLRA. Id. at 1190–98.

       In response to the NLRB’s reliance on Tuscarora, the Tenth Circuit refused to read the
Tuscarora statement in isolation. It refused to give the statement independent significance apart
No. 14-2239           NLRB v. Little River Band of Ottawa Indians Tribal Govʼt                         Page 29


from the controversy actually decided in Tuscarora. The court recognized that the application of
the Federal Power Act in Tuscarora only impacted the tribe’s proprietary interests as landowner;
it did not impair tribal sovereign authority to govern, as was clearly implicated by the Pueblo of
San Juan’s labor regulation. Citing the Supreme Court’s ruling in Merrion, 455 U.S. at 137, the
Tenth Circuit recognized that enactment of Pueblo’s right-to-work ordinance was in furtherance
of its strong interest in regulating economic activity involving its own members within its own
territory, “a fundamental attribute of sovereignty” and “a necessary instrument of self-
government and territorial management.” Pueblo of San Juan, 276 F.3d at 1200. The Tenth
Circuit reiterated and enforced the well-established traditional Indian law principles, holding that
Tuscarora may not be applied by the NLRB to divest a tribe of its sovereign authority without
clear indications of congressional intent to do so. Id. at 1199–1200.

         In 2002, the Tenth Circuit thus squarely rejected the NLRB’s innovative attempt to
overrule its own prior precedents based on dictum appearing in a 1960 Supreme Court opinion.
Undeterred, the NLRB tried again in San Manuel, 341 N.L.R.B. 1055. Employing the Tuscarora-
Coeur d’Alene standard, the NLRB again posited that, because the NLRA is silent and does not
preclude exercise of jurisdiction, it follows that the NLRB has discretionary authority to balance
interests of Indian sovereignty with interests of federal labor policy on a case-by-case basis. Id.
at 1062–63. Again, the NLRB, in a tortured twist of logic, reasoned that because Congress, the
branch of federal government with exclusive and plenary authority to divest Indian tribes of their
retained sovereign powers, said nothing about Indian tribes in the NLRA, Congress must have
meant to grant the NLRB discretionary authority to intrude upon Indian sovereignty as it sees fit.
Extraordinary. In overruling its own prior precedents, the NLRB barely mentioned the Tenth
Circuit’s contrary analysis in Pueblo of San Juan, the only court to have addressed (and
definitively rejected) the NLRB’s new approach. The NLRB summarily dismissed Pueblo of
San Juan in a footnote, characterizing it as “the opinion of a single court of appeals.” Id. at 1060
n.16.1



         1
          Secondarily, the NLRB suggested Pueblo of San Juan is factually distinguishable in that it implicated an
exercise of tribal sovereign power; whereas in San Manuel, the NLRB asserted jurisdiction only to regulate
commercial activities of the tribe in its proprietary capacity. 341 N.L.R.B. at 1060 n. 16. As pointed out by the dissent
No. 14-2239            NLRB v. Little River Band of Ottawa Indians Tribal Govʼt                          Page 30


         The NLRB’s San Manuel decision was affirmed on appeal; but its rationale was not. San
Manuel Indian Bingo and Casino v. NLRB, 475 F.3d 1306 (D.C. Cir. 2007). The D.C. Circuit
recognized the tension between the Tuscarora statement, which it characterized as “possibly
dictum,” and traditional Indian law principles prohibiting interference with tribal sovereignty
except upon clear expression of congressional intent. Id. at 1311. The court expressly refrained
from endorsing the NLRB’s Tuscarora-Coeur d=Alene approach. Yet, despite congressional
silence, the D.C. Circuit allowed the NLRB’s exercise of jurisdiction to stand, reasoning that the
tribal interests impacted were “primarily commercial” and the impact on tribal sovereignty
would be “unpredictable, but probably modest.” Id. at 1315.2

         The D.C. Circuit thus steered a middle course, departing from established principles of
Indian law, but refraining from adopting the Tuscarora-Coeur d=Alene approach. In doing so,
the D.C. Circuit did not try to reconcile its ruling with, or distinguish it from, the Tenth Circuit’s
Pueblo of San Juan ruling. In fact, it conspicuously avoided any reference to the Tenth Circuit’s
analysis.    The NLRB thus obtained a favorable result, but the D.C. Circuit’s San Manuel
decision falls far short of vindication for the NLRB. Far from establishing a new way of
understanding the reach of the NLRA in relation to Indian tribes, the D.C. Circuit’s ruling is
distinctly pragmatic and fact-specific.3




in San Manuel, this distinction does not withstand scrutiny. In both cases, the NLRB asserted jurisdiction under the
NLRA to preempt analogous tribal labor relations ordinances. Id. at 1067.
         2
           The court reached this conclusion by focusing on the specific dispute at issue, competition between two
unions to organize employees at a casino owned and operated by the tribe. The NLRB had ordered the tribe to grant
equal access to both unions. Even though the court noted that employment relations at the casino were subject to a
tribal labor ordinance, which represented an act of governance, the court held the ordinance was only “ancillary” and
“secondary” to the commercial undertaking at issue. The D.C. Circuit thus focused on the tribe’s proprietary
interest as owner of a commercial enterprise, rather than its status as sovereign of the territory where the casino was
located.
         3
           The facts of this case are materially distinguishable from those presented in San Manuel. The nature of
the NLRB=s instant intrusion—not simply resolving a particular dispute between unions at a casino, but asserting the
NLRA=s preemptive effect to bar enforcement of numerous provisions of the Band=s comprehensive FEP Code
indefinitely—threatens a much more substantial impairment of the Band=s sovereign authority. See also Pueblo of
San Juan, 276 F.3d at 1200 (recognizing that NLRA preemption of a tribe=s legislative enactment regulating labor
and employment relations within the reservation is a unique threat to “a fundamental attribute of sovereignty and a
necessary instrument of self-government and territorial management”). Moreover, the D.C. Circuit’s notion that
tribal interests of a commercial nature warrant only diminished tribal-sovereignty respect has been squarely rejected
by the Supreme Court in Bay Mills, 134 S. Ct. at 2039 (reasoning that any such limitation of tribal sovereignty in
relation to commercial activity is not for the courts to decide, but is a matter for Congress’s policy judgment).
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt           Page 31


        B. The Board’s Present Assertion of Jurisdiction

        These are the relevant judicial precursors to the Board’s present assertion of jurisdiction
under the NLRA. Relying on the “Tuscarora doctrine” and the new “discretionary jurisdictional
standard” it adopted in its San Manuel decision, the Board exercised its discretion to hold the
Little River Band’s Fair Employment Practices Code preempted by the NLRA. Little River
Band of Ottawa Indians Tribal Gov’t, 359 NLRB No. 84 at *4 (2013). The Board concluded, in
the discharge of its newly created interest-balancing duties, that the FEP Code need not be
respected as an exercise of tribal sovereign authority because the Code governs, among other
things, employment relations at a commercial enterprise operated by the Band, the Little River
Casino Resort. Although the Resort is located and operated entirely within the reservation, non-
Indians are employed there and non-Indians are customers there, and the Resort’s operation
affects interstate commerce. Id. at *4–6. These factors were deemed sufficient to justify
preemption by the NLRA and assertion of jurisdiction by the NLRB.

        The Board rejected the Band’s reliance on Pueblo of San Juan in challenging its assertion
of jurisdiction. The Board characterized the Tenth Circuit’s decision as narrow and inapposite
because it did not involve a federal law of general applicability—even though it involved
application of the NLRB’s assertion of the very same NLRA to preempt a closely analogous
tribal employment relations law. Id. at *5. In further explanation, the Board also noted its
prerogative, pursuant to its “nonacquiescence policy,” to respectfully disagree with the Tenth
Circuit. Id. at *5 n.8.

        In my opinion, the analysis employed by the Tenth Circuit in Pueblo of San Juan is true
to the governing law and should be adopted in the Sixth Circuit as well. It is not necessary to
recapitulate that reasoning here. Neither the Board nor the majority has identified error in the
Tenth Circuit’s analysis. Tellingly, the Board has not asked us to apply the D.C. Circuit’s San
Manuel hybrid approach in this case. Rather, it continues to pursue judicial approval of its new
Tuscarora-Coeur d’Alene approach. The Tenth Circuit considered it and definitively rejected it.
The D.C. Circuit considered it and demurred. Today, in the Sixth Circuit, the Board finds a
sympathetic ear . . . notwithstanding Congress’s silence, notwithstanding the suspect origins of
No. 14-2239          NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 32


the Tuscarora-Coeur d’Alene “doctrine,” and notwithstanding the lack of any persuasive reason
to depart from the traditional Indian law principles that the Supreme Court has consistently
applied. This sympathy seems particularly ill-timed in view of the Supreme Court’s recent re-
affirmation of the traditional principles in Bay Mills.

          C. Particular Objections

          But before considering the significance of Bay Mills, several elements of the majority’s
approval of the Board’s innovation deserve particular mention. First, my colleagues purport to
find legitimacy for the Board’s new approach in two Supreme Court opinions that are said to
“anticipate” this evolution in traditional Indian law principles. The first of these is the Tuscarora
opinion itself. Tuscarora, of course, speaks for itself. The grounds for my conclusion that some
courts, and now the Board, have read much more into the Tuscarora statement than was ever
intended are adequately stated above. Not least of these is the fact that the Tuscarora statement
(much less the Tuscarora “doctrine”) has been ignored by the Supreme Court ever since.
Moreover, even those courts that have viewed the statement as significant have recognized it to
be in the nature of dictum. Lastly, the holding in Tuscarora, on the reach of the Federal Power
Act: (a) did not result in any impairment of tribal sovereignty; and (b) hinged not on the
generally-applicable nature of the Act, but on the Court’s discernment of Congress’s manifest
intent.    The holding of Tuscarora, then, is entirely consonant with traditional Indian law
principles. The Tuscarora holding gave effect to the clear indications of congressional intent,
just as we should here . . . to the extent there are any.

          The majority also cites Merrion as signaling the Supreme Court’s willingness to find
implicit divestiture of tribal sovereignty in a federal law of general applicability. Majority Op. at
12 n.1.) Yet, the Merrion Court held that just such a generally applicable law, the Natural Gas
Policy Act, did not effect a divestiture precisely because the text and legislative history did not
evidence such a congressional intent. Merrion, 455 U.S. at 152. Merrion, too, thus confirms
traditional Indian law principles: absent some clear indication from Congress, a federal law will
not be deemed to implicitly impair tribal sovereignty simply because it is generally applicable.
No. 14-2239            NLRB v. Little River Band of Ottawa Indians Tribal Govʼt        Page 33


       Nonetheless, my colleagues note that the FEP Code affects non-Indians who obtain
employment within the Band’s trust lands. Without denying that the FEP Code is a generally
applicable and comprehensive regulatory scheme in exercise of the Band’s tribal sovereignty,
the majority prefers to characterize the Code narrowly (and disparagingly) as a mere “regulation
of activities of non-members.”        Hence, the majority opinion cites several Supreme Court
decisions that recognized limitations on tribal sovereign authority to regulate non-Indians even in
the absence of congressional action or indications of congressional intent to divest tribal power.
Majority Op. at 8–11. The cited decisions are inapposite.

       In Montana v. United States, 450 U.S. 544, 564–66 (1981), for instance, the Court held
not that tribal sovereign power had been implicitly divested by Congress, but that the tribe did
not have authority in the first place via “retained inherent sovereignty” to regulate hunting and
fishing by nonmembers of the tribe on lands no longer owned by the tribe—unless the
nonmembers entered consensual relationships with the tribe through commercial dealing,
contracts, leases, or other arrangements; or unless the conduct of nonmembers on fee lands
within the reservation threatened or had some direct effect on the political integrity, economic
security, or health and welfare of the tribe. To similar effect are the decisions in Plains
Commerce Bank v. Long Family Land and Cattle Co., Inc., 554 U.S. 316, 341 (2008), and
Nevada v. Hicks, 533 U.S. 353, 358–60 (2001). That is, all three cases, Montana, Plains
Commerce and Hicks, deal with the bounds of retained inherent sovereignty, not the implicit
divestiture thereof.

       Here, in contrast to those cases, there is no real dispute that the Little River Band’s
enactment of the FEP Code, regulating employment relations between the tribe and tribal
members and nonmembers alike, on tribal lands within the Tribal Government’s jurisdiction, is a
bona fide exercise of inherent sovereign authority. See Merrion, 455 U.S. at 137 (recognizing
that a tribe’s authority to regulate economic activity within its territory is among its retained
sovereign powers). To the extent that nonmembers are subject to regulation under the FEP
Code, the regulation flows directly from the Band’s inherent sovereign interests in tribal self-
government and management of internal relations. See Plains Commerce, 544 U.S. at 335;
Montana, 450 U.S. at 564. In the language of Hicks, the FEP Code is a “[t]ribal assertion of
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 34


regulatory authority over nonmembers . . . connected to that right of the Indians to make their
own laws and be governed by them.” Hicks, 533 U.S. at 561. Yes, the Band’s interest in
regulating nonmembers may be weaker, but the nonmembers that come within the FEP Code’s
regulation have entered into consensual contractual (employment) relationships with the Band
and are therefore properly subject to the Code’s requirements. See Montana, 450 U.S. at 565.

       While these decisions address questions regarding the scope of retained inherent tribal
sovereignty, the instant appeal, as the majority recognizes, presents a different question.
Majority Op. at 7–8. The Band’s authority to enact the FEP Code is unquestioned. We must
instead decide whether, under traditional Indian law principles, the Board has authority, per its
“new approach,” to interfere with the Band’s legitimate exercise of tribal sovereignty, and
specifically, whether there are clear indications that Congress has authorized such interference,
explicitly or implicitly. Because there are no such clear indications, as the majority must
concede, we should stay the Board’s overreaching hand—unless and until Congress acts or the
Supreme Court alters the governing law. See Bay Mills, 134 S. Ct. at 2037 (recognizing “it is
fundamentally Congress’s job, not ours,” to determine the nature and extent of tribal
sovereignty).

       D. Teaching of Bay Mills

       Indeed, Bay Mills clearly illustrates the Court’s steadfast deference to Congress’s plenary
and exclusive role in defining tribal sovereignty: “Although Congress has plenary authority over
tribes, courts will not lightly assume that Congress intends to undermine Indian self-
government.” Bay Mills, 134 S. Ct. at 2031–32. The Court enforced the “enduring principle of
Indian law” requiring that Congress “unequivocally express” its intent to limit tribal sovereignty.
Id. Thus, where Congress had expressly abrogated tribal immunity from suit for illegal gaming
on Indian lands, the Court refused to expand the abrogation to allow suit for illegal gaming
outside Indian country, even though the resulting anomaly was arguably nonsensical. Id. at
2033–34. The Court reasoned that “Congress should make the call whether to curtail a tribe’s
immunity for off-reservation commercial conduct—and the Court should accept Congress’s
judgment.” Id. at 2038.
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt             Page 35


       Moreover, the Court expressly declined to draw the distinction, here urged by the Board
as well, between actions of tribal self-governance and commercial activities of the tribe. The
court gave one “simple reason: because it is fundamentally Congress’s job, not ours.” Id. at
2037. Congress, the Court observed, “has the greater capacity to weigh and accommodate the
competing policy concerns.” Id. at 2037–38 (internal quotation marks omitted).

       Bay Mills is not controlling, but it highlights the incorrectness of the majority’s analysis.
A couple of particular examples further illustrate the point. One sentence that typifies the
majority’s opinion reads as follows: “The tribes’ retained sovereignty reaches only that power
needed to control internal relations, preserve their own unique customs and social order, and
prescribe and enforce rules of conduct for their own members.” Majority Op. at 16 (internal
alterations omitted). The statement simply cannot be reconciled with Bay Mills, for we know
that a tribe’s sovereignty encompasses all historic “core aspects” of its sovereignty—more than
just controlling internal relations (and including immunity from suit). Bay Mills, 134 S. Ct. at
2030; see also Kiowa Tribe of Oklahoma v. Mfg. Technologies, Inc., 523 U.S. 751, 758 (1998)
(“[T]ribal [sovereignty] extends beyond what is needed to safeguard tribal self-governance.”).
Or consider another sentence from the majority opinion: “[W]hen a tribal government goes
beyond matters of internal self-governance and enters into an off-reservation business transaction
with non-Indians, its claim of sovereignty is at its weakest.” Majority Op. at 8–9 (internal
citations omitted). But such a transaction in Bay Mills did not weaken the tribe’s sovereignty
whatsoever; the Supreme Court required a clear congressional statement to abrogate the tribe’s
immunity.

       The majority opinion reads as if Bay Mills doesn’t exist. It relies on Montana as
“chart[ing] the contemporary law of implicit divestiture of inherent tribal sovereignty.” Id. at 9
(emphasis added). Yet, as explained above, Montana is not a divestiture case at all; Bay Mills is.
And in the debate between the justices in Bay Mills, thirty-three years after Montana, we find a
truly contemporary clarification of Indian sovereignty. The dissent in Bay Mills would have
applied a “modest scope of tribal sovereignty . . . limited only to ‘what is necessary to protect
tribal self-government or to control internal relations.’” Bay Mills, 134 S. Ct. at 2048 (Thomas,
J., dissenting) (quoting Montana, 450 U.S. at 564). That sounds like the majority opinion. But
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt          Page 36


the Court rejected that modest scope of tribal sovereignty in favor of a more robust one. Bay
Mills, 134 S. Ct. at 2031–32. Even though neither the Court nor any party “suggested that
immunity from the isolated suits that may arise out of extraterritorial commercial dealings is
somehow fundamental to protecting tribal government or regulating a tribe’s internal affairs,” id.
at 2048 (Thomas, J., dissenting), the Court upheld the tribe’s sovereignty.

       In sum, the majority’s sympathy for the Board’s assertion of jurisdiction in this case not
only finds precious little support in, but is affirmatively undercut by, the Supreme Court’s most
recent pronouncements on Indian sovereignty.

                                                III

       To be clear, my difference with the majority opinion has nothing to do with the wisdom
of applying the NLRA’s provisions to employment relations on Indian lands. Such a matter of
policy is within Congress’s exclusive and plenary authority. There simply is no indication that
the NLRB’s new approach is harmonious with congressional intent. In fact, the best indications
are actually to the contrary.

       Congress has been committed to a policy of promoting tribal self-government by
encouraging tribal self-sufficiency and economic development. California v. Cabazon Band of
Mission Indians, 480 U.S. 202, 216 (1987); New Mexico v. Mescalero Apache Tribe, 462 U.S.
324, 334–35 (1983). The Band’s FEP Code, regulating labor and employment relations within
its territory, is an exercise of sovereign authority entirely consonant with congressional policy.
A majority of the labor and employment relations governed by the FEP Code apply to operations
at the Little River Casino Resort.      The Resort was established under the Indian Gaming
Regulatory Act, effectuating Congress’s express purpose of “promoting tribal economic
development, self-sufficiency, and strong tribal governments.” 25 U.S.C. § 2702(1). This
purpose is consonant with the Supreme Court’s recognition that Indian gaming is an instrument
of tribal sovereignty not unlike the taxing power, because it provides revenues for the operation
of tribal government and provision of essential tribal services. Cabazon Band, 480 U.S. at 218–
20. See also Bay Mills, 134 S. Ct. at 2043 (Sotomayor, J., concurring) (recognizing that “tribal
gaming operations cannot be understood as mere profit-making ventures that are wholly separate
No. 14-2239         NLRB v. Little River Band of Ottawa Indians Tribal Govʼt           Page 37


from the Tribes’ core governmental functions” because “tribal business operations are critical to
the goals of tribal self-sufficiency”).

        There are thus manifest reasons to conclude that Congress’s silence regarding application
of the NLRA to Indian tribes should not be read as implicitly authorizing divestment of tribal
sovereignty. At the same time, there are sound reasons to abide by traditional Indian law
principles and view Congress’s silence as reflective of intent to uphold tribal sovereignty. As the
Supreme Court recently observed, “Congress of course may always change its mind—and we
would readily defer to that new decision.” Bay Mills, 134 S. Ct. at 2039. But where Congress
has had the opportunity to reflect on an issue of tribal sovereignty and declined to change settled
law, proper respect for its plenary authority cautions against viewing Congress’s silence as
anything other than continuing approval of settled law. Id.

        Disregarding these reasons, and armed with no legal support other than the “new
approach” it adopted in San Manuel in 2004, the Board insists that it now has “discretionary
jurisdiction” under the NLRA. Under governing law, the Board’s assertion of jurisdiction, wise
or not, is plainly beyond its authority. The majority having identified no persuasive reason for
complicity in the Board’s usurpation of Congress’s authority, I must dissent.

                                                IV

        How does one statement of dictum, in a 1960 Supreme Court opinion, grow into a
“doctrine,” contrary to traditional principles of Indian law, yet justifying federal intrusion upon
tribal sovereignty in 2015? It starts with litigants urging lower courts to adopt the dictum as a
guiding rationale for extending the reach of federal law. Once one court agrees and, in the name
of reasonableness, invents its own exceptions, other courts find it convenient to follow suit. Why
not? It’s a handy standard, and other courts are using it without disastrous consequences. And
so it begins. Then the alert federal agency, sensing a shift in momentum and judicial receptivity
to expansion of regulatory power, seizes the opportunity and completely inverts its preexisting
approach. Now, despite congressional silence, the courts and executive are playing in unison.
Never mind one setback in the Tenth Circuit; the dictum is now become a doctrine.
No. 14-2239        NLRB v. Little River Band of Ottawa Indians Tribal Govʼt            Page 38


       But it’s also a house of cards. It should—and does—collapse when we notice what’s
inexplicably overlooked in the fifty-five years of adding card upon card to “a thing said in
passing.” Not only has the Supreme Court conspicuously refrained from approving it, but the
“doctrine” is exactly 180-degrees backward. It presumes intent to limit tribal sovereignty when
Congress is silent, even though congressional silence traditionally, and still, has been deemed
insufficient to authorize limitation. Bay Mills, 134 S. Ct. at 2031–32. Our adding to, rather than
blowing down, the house of cards at once usurps Congress’s power, ignores Supreme Court
precedent, creates a needless circuit split and, not least of all, impermissibly intrudes on tribal
sovereignty. I respectfully dissent.